SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: February, 2010 Commission File Number: 1-31402 CAE INC. (Name of Registrant) 8585 Cote de Liesse Saint-Laurent, Quebec Canada H4T 1G6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No x If Yes is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAE Inc. Date: February 11, 2010 By: /s/ Hartland Paterson Name: Hartland J. Paterson Title: Vice President Legal, General Counsel and Corporate Secretary 1 Report to Shareholders 3 Managements Discussion and Analysis 3 1. Highlights 4 2. Introduction 5 3. About CAE 5 3.1 Who we are 5 3.2 Our vision 5 3.3 Our operations 10 4. Foreign exchange 10 5. Consolidated results 11 5.1 Results of our operations  third quarter of fiscal 2010 13 5.2 Restructuring 13 5.3 Consolidated orders and backlog 14 6. Results by segment 15 6.1 Civil segments 17 6.2 Military segments 20 7. Consolidated cash movements and liquidity 20 7.1 Consolidated cash movements 21 8. Consolidated financial position 21 8.1 Consolidated capital employed 23 9. Business acquisitions 23 10. Change in accounting standards 24 11. International financial reporting standards (IFRS) implementation 24 12. Subsequent event 24 13. Controls and procedures 24 13.1 Evaluation of disclosure controls and procedures 25 14. Selected quarterly financial information 26 Consolidated Financial Statements 26 Consolidated balance sheets 27 Consolidated statements of earnings 28 Consolidated statements of changes in shareholders equity 29 Consolidated statements of comprehensive income (loss) 29 Consolidated statement of accumulated other comprehensive loss 30 Consolidated statements of cash flows 31 Notes to the Consolidated Financial Statements 31 Note 1  Nature of operations and significant accounting policies 32 Note 2  Change in accounting policies 32 Note 3  Business acquisitions 33 Note 4  Investments in joint ventures 34 Note 5  Debt facilities and interest expense, net 35 Note 6  Accounts receivable 36 Note 7  Inventories 36 Note 8  Supplementary cash flows and earnings information 37 Note 9  Government assistance 37 Note 10  Employee future benefits 38 Note 11  Restructuring charge 38 Note 12  Operating segments and geographic information 41 Note 13  Subsequent event Report to shareholders CAE reported financial results for the third quarter ended December 31, 2009. Net earnings were $37.7 million ($0.15 per share), compared to $52.1 million ($0.20 per share) in the third quarter of last year. Excluding a restructuring charge of $3.9 million recorded during the quarter, net earnings were $40.3 million ($0.16 per share). All financial information is in Canadian dollars. Summary of consolidated results Consolidated revenue this quarter was $382.9 million compared to $424.6 million last year. Third-quarter consolidated earnings before interest and taxes (EBIT) were $60.7 million, or 15.9% of revenue. EBIT before the restructuring charge was $64.6 million, or 16.9% of revenue. Our performance in the third quarter resulted from our diversification between military and civil markets and our broad global reach. We have continued to be profitable through this challenging period by adapting our business to current and expected market conditions, said Marc Parent, CAEs President and Chief Executive Officer. The civil aerospace market is showing signs of stabilizing at current low levels.
